Citation Nr: 0734132	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  07-23 162	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals (Board) October 1987 decision that 
denied entitlement to service connection for headaches as a 
separate disability.


REPRESENTATION

Moving party represented by: Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active military duty from October 1966 
to April 1967.

The claim of CUE in an October 1987 Board decision denying 
service connection for headaches as a separate disability 
arises from a July 2007 motion.


FINDINGS OF FACT

1.  The facts, as they were known at the time of the October 
1987 Board decision, and the statutory and regulatory 
provisions extant at the time, were correctly applied in the 
decision denying entitlement to service connection for 
headaches as a separate disability.

2.  The Board's October 1987 decision did not include the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The Board's October 1987 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000 (VCAA) significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law, however, has no bearing on the 
request for revision of the October 1987 Board decision on 
the basis of CUE.  Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001).

The Board notes that while the law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision, that review is controlled by 
statute and regulations.  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
Pursuant to 38 C.F.R. § 20.1404(b), a motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  (1)  
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error . (1)  
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

38 C.F.R. § 20.1403.

"It must be remembered that clear and unmistakable error is 
a very specific and rare kind of error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b).

A valid claim for CUE requires some degree of specificity as 
to what the alleged error is and, unless it is the kind of 
error that, if true, would be CUE on it face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  Fugo, 6 Vet. 
App. 40, 44 (1993).

As noted in the October 1987 Board decision, the service 
medical records show that  in October 1966, a soldier fell 
from a second deck window landing on the veteran's neck.  The 
movant sustained a cervical strain.  Additional service 
medical records reveal that the veteran complained of neck 
pain and headaches.  Concussion of the spinal cord secondary 
to trauma was diagnosed.  

The Board noted several occasions from 1967 to 1981, as shown 
on various VA medical records, that the veteran complained of 
spine-related pain and headaches.  

It was also noted by the Board that a VA staff neurologist in 
November 1972 opined that the veteran's pain symptoms 
(headaches and tension in the back of his head) were not due 
to any organic damage to either the brain or the spinal cord, 
but represented a moderate anxiety reaction.  

The Board also noted that on VA examination conducted in May 
1980 the veteran complained of pain in the neck and frequent 
headaches.  A hysterical psychoneurosis, conversion type was 
diagnosed.  A headache disorder was not diagnosed.

Also noted was that in the course of a January 1986 VA 
examination the veteran continued to complain of recurrent 
neck pain and headaches since 1966.  A diagnosis of 
hysterical neurosis was provided.  Neurological examination 
was unremarkable, except for some cervical spine limitation 
of motion.  

In October 1987, the three member Board panel, which included 
a physician, noted that service connection was already 
established for a hysterical neurosis, and for residuals of a 
cervical spine cord concussion with cervical arthritis.  The 
panel concluded that the veteran's headaches were part and 
parcel of the same disability for which service connection 
was established.  The claim was therefore denied.  The panel 
concluded that the veteran's headaches were inseparable, for 
rating purposes, from his service-connected post concussion 
psychoneurosis.

The veteran now contends that there was CUE in that October 
1987 Board decision, due to the fact that the "correct facts 
as they were known at the time were not before the Board."  
See Moving party's July 2007 CUE Motion (CUE Motion) at page 
one.  Specifically, the representative contends that a 
"November 1981" neurological and psychiatric examination 
report was not before the Board at the time of the October 
1987 decision.  This report, completed by a private 
physician, Dr. Mian, was reported to show three diagnoses:  
cervical injury and root compression syndrome, post traumatic 
headaches, and recurrent post traumatic dizziness.  The 
representative claims that these supplied diagnoses 
"clearly" shows that the post traumatic headaches were a 
"separate disability" as opposed to "part and parcel" of 
the veteran's service-connected hysterical neurosis, and 
residuals of a cervical spine cord concussion with cervical 
arthritis.  See CUE Motion at page four.  The representative 
also claimed that the report of a "March 1986" VA 
examination report was not before the Board at the time of 
the October 1987 decision.  The representative asserted that 
the VA examiner in March 1986 diagnosed the veteran's 
"headache/residual injury to the head as a separate 
disability."  Id.  Finally, the representative claimed that 
in the course of a September 1985 hearing conducted by the 
Board testimony provided by a private physician, Dr. 
D'Ambrosio, "clearly showed that the veteran's headache 
condition was a separate disability from his cervical spine 
injury and psychoneurosis."  See page six of CUE motion.  

Reviewing the October 1987 Board decision based on the law 
then in effect, and of particular note, based on the moving 
party's specific assertions of CUE, the evidence then 
available, the undersigned finds no CUE in the Board's 
decision.  In essence, while the moving party has claimed 
that the "correct facts as they were known at the time were 
not before the Board" at the time of the October 1987 
decision, this simply is not true.  One, the moving party's 
representative has claimed that the Board did not have a 
"November 1981" neurological and psychiatric examination 
completed by a private physician, Dr Mian, when they 
considered the claim.  In fact, this examination report, 
actually dated in May 1981, was received by VA in November 
1981.  While the Board in October 1987 did not cite 
specifically to this private examination report, the Board 
did indicate that "[t]he cranial nerves were intact on 
examination in 1981."  Review of Dr. Mian's 1981 report 
shows that he reported that the "cranial nerves are 
intact."  While Dr. Mian did diagnose post traumatic 
headaches, the fact that the Board in October 1987 did not 
accept that diagnosis as controlling represents merely 
disagreement as to how the evidence was weighed.  That is not 
CUE.

The moving party also claims that a VA examination report, 
dated in "March 1986" was not considered by the Board in 
October 1987.  Review of the extensive claim file shows that 
a VA examination report, actually dated in "January 1986," 
is of record.  This report has a date stamp mark of "March 
1986."  The representative alleges that this report shows 
that the VA examiner at that time opined that the veteran's 
headaches and residual injury to the head constituted 
"separate" disabilities.  Review of the examination report 
shows this to be untrue.  The supplied diagnosis was residual 
injuries to the head and neck.  The Board did, in fact, 
discuss these January 1986 VA examination findings as part of 
the October 1987 decision.  

Finally, the veteran's representative claims that a private 
physician, Dr. D'Ambrosio, in the course of a September 1985 
hearing, testified, in effect, that the veteran's "headache 
condition was a separate disability from his cervical spine 
injury and psychoneurosis."  Review of the transcript of 
this hearing shows that no such opinion was rendered by Dr. 
D'Ambrosio.  

While the Board, as part of its October 1987 decision, did 
not discuss the September 1985 testimony, this lack of 
discussion in its decision does not rise to the level of CUE.  
In other words, even assuming that the Board did not consider 
this testimony, or, for that matter, any of the other 
evidence suggested by the representative as not being 
considered by the Board in October 1987, such would not be so 
fatal as to mandate a decision different than that entered by 
the Board in October 1987.  In other words, even if the Board 
is certain that the cited evidence was not considered in its 
October 1987 decision, that failure to address this evidence 
did not constitute CUE, because it is not absolutely clear, 
based on the facts then presented, that the review of this 
evidence would have resulted in the grant of the benefit 
sought.  

Furthermore, the Board must note that the record was then 
devoid of any medical opinion, either VA or private, which 
even suggested that service connection for headaches as a 
separate disability should have been awarded in 1987.  The 
record did contain in October 1987, however, a November 1972 
opinion proffered by a VA staff neurologist, to the effect 
that the veteran's headaches were due to anxiety reaction and 
not to any spinal cord injury residuals.  There was no 
contrary medical opinion.

A disagreement as to how the facts were weighed or evaluated 
in 1987 cannot form the basis of a claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92 (1995).  
In essence, review of the allegations of error argued by the 
veteran's representative, even if found to have had occurred, 
in no way "compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See 38 C.F.R. § 20.1403(a).  

Hence, the October 1987 Board decision was not CUE.

The claim is denied.


ORDER

The October 1987 Board decision denying entitlement to 
service connection for headaches as a separate disability was 
not clearly and unmistakably erroneous.  The benefit sought 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


